ORDER


PER CURIAM.

Defendant, Patricia Fitzgerald, appeals the judgment of murder in the first degree and armed criminal action and the denial of her Rule 29.15 motion. We affirm.
An Opinion reciting detailed facts and restating principles of law would have no prec-edential value. However, the parties have been furnished with a memorandum opinion for their information only. This memorandum sets forth the facts and reasons for this order.
The judgment is affirmed according to Rules 84.16(b) and 30.25(b).